Citation Nr: 9908123	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  92-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


1.  Entitlement to service connection for a chronic urinary 
tract disability.  

2.  Entitlement to service connection for sterility.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a chronic acquired 
eye disability.  

5.  Entitlement to service connection for a chronic bilateral 
hip disorder to include degenerative arthritis.  

6.  Entitlement to service connection for chronic Reiter's 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1972 to March 
1975.  In June 1982, the Board of Veterans' Appeals (Board) 
denied service connection for a bilateral hip disorder.  The 
veteran was provided with a copy of the decision.  

In April 1989, the Washington, D.C., Regional Office 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a bilateral hip disorder.  In April 
1989, the veteran was informed in writing of the adverse 
decision and his appellate rights.  He did not submit a 
notice of disagreement with the adverse decision.  

This matter came before the Board on appeal from a November 
1991 rating decision of the Jackson, Mississippi, Regional 
Office (RO) which determined that "new and material evidence 
has not been submitted to reopen the veteran's claim of 
entitlement to service connection for arthritis of the hips" 
and denied service connection for a urinary tract disability 
to include urinary frequency; a chronic eye disability to 
include myopia, blurred vision and floaters; a 
gastrointestinal disability to include irritable bowel 
syndrome; a psychiatric disorder to include tremors of the 
face, the arms, and the legs; essential hypertension; and 
bilateral hearing loss disability.  In December 1991, the 
veteran submitted a notice of disagreement with the RO's 
November 1991 rating decision.  In January 1992, the RO 
issued a statement of the case to the veteran which addressed 
the issues of whether new and material evidence had been 
submitted to reopen his claim of entitlement to service 
connection for arthritis of the hips and service connection 
for a chronic urinary tract disability, a chronic acquired 
eye disability; a kidney disability; a gastrointestinal 
disability, an acquired psychiatric disability, and essential 
hypertension.  In March 1992, the veteran submitted a 
substantive appeal from the denial of service connection for 
the disabilities enumerated in the statement of the case.  In 
July 1992, the Board remanded the veteran's claims to the RO 
for additional action which included formal evaluation of the 
issues of his entitlement to service connection for tinnitus, 
Reiter's syndrome, tonsillitis, and a low back disorder and 
preparation of a supplemental statement of the case which 
addressed both the issue of the veteran's entitlement to 
service connection for a bilateral hearing loss disability 
and all additional evidence submitted since the issuance of 
the statement of the case.  

In February 1994, the RO denied, in pertinent part, service 
connection for sterility, tinnitus, Reiter's syndrome, 
tonsillitis, a low back disorder, and a skin disorder.  In 
March 1994, the RO issued a supplemental statement of the 
case to the veteran and his accredited representative which 
addressed the issue of service connection for a bilateral 
hearing loss disorder.  In May 1994, the veteran submitted a 
notice of disagreement with the denial of service connection 
for sterility, Reiter's syndrome, and a skin disorder.  In 
September 1994, the veteran submitted a substantive appeal 
from the denial of service connection for a bilateral hearing 
loss disability.  In October 1995, the veteran was afforded a 
hearing before the undersigned Member of the Board.  At the 
hearing, the veteran expressly withdrew the issue of service 
connection for a bilateral hearing loss disability and 
advanced that service connection was more properly warranted 
for tinnitus.  In January 1996, the Board determined that the 
veteran had not submitted well-grounded claims for service 
connection for a psychiatric disability to include tremors of 
the face, the arms, and the legs; a gastrointestinal 
disability to include irritable bowel syndrome; a kidney 
disability; and essential hypertension; denied service 
connection for those disabilities; and remanded the issues of 
whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a bilateral hip disability to include 
arthritis and his entitlement to service connection for a 
chronic urinary tract disability and a chronic acquired eye 
disability to the RO for additional action which included 
issuing a supplement statement of the case to the veteran and 
his accredited representative which addressed the veteran's 
entitlement to service connection for Reiter's syndrome.  

In April 1996, the RO determined that the veteran had not 
been formally notified of its denial of service connection 
for tinnitus; construed the transcript of the October 1995 
hearing before the undersigned Member of the Board as a 
timely notice of disagreement with the adverse decision; and 
issued a supplement statement of the case to the veteran and 
his accredited representative which addressed the veteran's 
entitlement to service connection for sterility, tinnitus, 
Reiter's syndrome, and a skin disorder.  In July 1996, the 
veteran submitted a substantive appeal from the denial of 
service connection for tinnitus, sterility, and Reiter's 
syndrome.  In September 1997, the RO issued a supplement 
statement of the case to the veteran and his accredited 
representative.  The RO informed the veteran that he had not 
submitted a well-grounded claim for service connection for 
Reiter's syndrome.  

In September 1998, the Board requested an opinion from a 
Department of Veterans Affairs (VA) medical expert (VHA) in 
rheumatology.  In October 1998, the requested VHA opinion was 
incorporated into the record.  In November 1998, the national 
accredited representative was provided with copies of the VHA 
opinion and informed of the veteran's right to submit 
additional evidence and/or argument in support of the 
veteran's claims.  The national accredited representative 
submitted additional argument in November 1998.  The veteran 
has been represented throughout this appeal by the Disabled 
American Veterans.  

The Board observes that the June 1982 Board decision and the 
Washington, D.C. Regional Office's April 1989 determination 
addressed and denied the veteran's claim of entitlement to 
service connection for a bilateral hip disorder and 
subsequent application to reopen the claim, respectively, 
based upon their determination that a chronic hip disability 
was not shown during or at any point following active 
service.  Neither determination specifically denied service 
connection for arthritis.  The November 1991 rating decision 
from which the instant appeal arises determined that "new 
and material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
arthritis of the hips."  As the issue of service connection 
for arthritis of the hips had not previously been denied, it 
is inaccurate to frame the veteran's claim as an application 
to reopen a previously denied claim.  Indeed, it is a new 
claim and will be addressed below as such.  See Odiorne v. 
Principi, 3 Vet. App. 456 (1992).  

The Board notes that the veteran did not submit a substantive 
appeal from the denial of service connection for a skin 
disorder.  Therefore, the issue is not before the Board for 
appellate consideration and will not be addressed below.  The 
decision is final.  It is not harmless error when the Board 
ignores jurisdictional thresholds.  McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  If the veteran wishes to further 
pursue his entitlement to service connection for a skin 
disorder, he should submit an application to reopen his 
claim.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran was treated for a urinary tract infection 
during active service which resolved without chronic 
residuals.  

3.  A chronic urinary tract disability was not manifested 
during active service or at any time thereafter.  

4.  Sterility was not manifested during active service or at 
any time thereafter.  

5.  Chronic tinnitus was not manifested during active service 
or at any time thereafter.  

6.  The veteran was treated for conjunctivitis during active 
service which resolved without chronic residuals.  

7.  A chronic acquired ey disability was not manifested 
during active service or at any time thereafter.  

8.  Arthritis of the hips was not manifested during active 
service or for many years following service separation.  The 
veteran's current arthritis of the hips has not been shown to 
have originated during active service.  

9. Chronic Reiter's syndrome was not manifested during active 
service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic urinary tract 
disability.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for sterility.  38 U.S.C.A. 
§ 5107 (West 1991).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for tinnitus.  38 U.S.C.A. 
§ 5107 (West 1991).  

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired eye 
disability.  38 U.S.C.A. § 5107 (West 1991).  

5.  Arthritis of the hips was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

6.  Chronic Reiter's syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  
Generally, a "well-grounded" claim is one which is plausible.  
The United States Court of Veterans Appeals (Court) has 
directed that, in order for a claim for service connection to 
be well-grounded, there must be (1) competent evidence of a 
current disability; (2) proof as to incurrence or aggravation 
of a disease or injury in service; and (3) competent evidence 
as to a nexus between the inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for a chronic 
urinary tract disability, sterility, tinnitus, a chronic 
acquired vision disability, arthritis of the hips, and 
chronic Reiter's syndrome.  It is necessary to determine if 
he has submitted a well-grounded claim with respect to each 
issue.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1998).  


I.  Urinary Tract Disability

Army treatment records dated in May 1973 reflect that the 
veteran complained of dysuria.  A contemporaneous urinalysis 
revealed a white blood cell count of 20 to 30.  The veteran 
was prescribed medication.  Army orthopedic clinical 
documentation shows that the veteran was also prescribed 
Valium secondary to his complaints of left hip pain.  At his 
January 1975 physical examination for service separation, the 
veteran exhibited a normal genitourinary system.  The 
veteran's service personal records reflect that his military 
occupation was in the dental field.  

At an October 1981 VA examination for compensation purposes, 
the veteran complained of occasional lower abdominal pain 
associated "with the inability to hold water very long."  
He reported that he had been prescribed Indocin for his hip 
complaints and subsequently experienced urinary frequency.  
Impressions of "urinary frequency and nocturia unexplained" 
were advanced.  

In his May 1991 informal claim for service connection, the 
veteran reported that he "was exposed to mercury and heavily 
medicated with Valium during" active service.  He advanced 
that he incurred urinary frequency secondary to his alleged 
mercury exposure and prescribed Valium.  

VA clinical documentation dated in June 1991 indicates that 
the veteran reported voiding urine thirteen times during the 
day and four times at night.  He denied experiencing either 
dysuria or burning on urination.  A contemporaneous 
examination of the veteran was "negative."  

At a July 1991 VA examination for compensation purposes, the 
veteran complained of episodic "crampy" abdominal and left 
flank pain with four to five soft stools associated with each 
pain episode and urinary frequency manifested by voiding 
small amounts of urine approximately four to five times 
during the day and five to six times during the night.  The 
veteran was diagnosed with irritable bowel syndrome and 
"urinary frequency probably associated with [irritable bowel 
syndrome]."  

In his November 1991 document entitled "Mercury Exposure in 
the Dental Environment: A Real Case Scenario," the veteran 
advanced that he experienced "many years of frequent 
urination" which could be related to a kidney or bladder 
disability.  VA clinical documentation dated in March 1992 
reports that the veteran denied having a history of 
urethritis.  In his May 1994 notice of disagreement, the 
veteran stated that he voided twenty to thirty times a day 
rather than the number noted in the reports of his previous 
VA examinations for compensation purposes.  In his September 
1994 substantive appeal, the veteran advanced that:

I disagree concerning your assessment of 
no urinary tract disorder, because doctor 
(sic) does not know how many times I have 
to get up at night to urinate and his 
information that I urine (sic) just a 
little is highly inaccurate, because high 
concentration of carbon dioxide in blood 
was not considered nor the fact that I 
told VA doctors that I had been having 
problem (sic) in the area of my kidneys, 
while in HVP program.  

At the October 1995 hearing before the undersigned Member of 
the Board, the veteran testified that he had initially 
experienced increased urinary frequency approximately two to 
three months after service separation.  He urinated 
approximately five or six times an hour.  The veteran stated 
that no physician had "really showed any concern" about his 
complaints of increased urination.  He denied being a 
diabetic.  

In a June 1996 written statement, the veteran conveyed that 
"a urinary tract disorder is tied in with the degenerative 
process thats (sic) taking place in my spinal area now, in 
that certain nerves in the urinary tract may be pressed on by 
bones or spurs, increasing the number of times and urgency of 
urination."  

At the May 1997 VA examination for compensation purposes, the 
veteran denied ever having had urethritis.  The October 1998 
VHA opinion relates that:

On 5/31/73, [the veteran] again was seen 
for hip pain and also complained of 
dysuria.  X-ray of the hip was normal; 
the urinalysis did show 20-30 white blood 
cells and he was given [G]antrisin and 
[P]yridium for a urinary tract infection.  
...  I would conclude that although [the 
veteran] did not fulfill the criteria for 
a definite diagnosis, it is possible but 
not probable, that the appellant had a 
limited episode of reactive arthritis 
consistent with mild incomplete Reiter's 
syndrome in 1973-4 with urethritis and 
sacroiliitis as the only manifestations.  
However, his course since that time has 
been characterized entirely by highly 
inconsistent subjective symptoms and the 
absence of objective findings.  This 
course does not indicate an ongoing 
disease process related to this episode.  
More importantly, there is no evidence 
that this has resulted in any disability.  

In support of his claim for service connection, the veteran 
has submitted numerous medical articles, general newspaper 
articles, and extracts therefrom concerning mercury exposure 
and Valium.  The documentation does not specifically address 
the veteran or advance any relevant evidence as to the 
etiology of the claimed disability.  

The Board observes that the veteran was treated for a urinary 
tract infection in May 1973.  The October 1998 VHA opinion 
characterized the infection as possibly urethritis.  The 
veteran's January 1975 physical examination for service 
separation identified no urinary tract abnormalities.  The 
voluminous post-service clinical documentation of record 
notes that while he complained of extremely frequent 
urination, the veteran was not been found to exhibit any 
urological disabilities.  While acknowledging that he may 
have had urethritis in May 1973, the VHA opinion conveys that 
the veteran exhibits no chronic disability associated with 
his possible inservice episode of urethritis.  The Board 
observes that a chronic urinary tract disability was not 
objectively shown during active service or at any time 
thereafter.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Indeed, the veteran's claim is supported solely by the 
accredited representative's statements and his own testimony 
and statements on appeal.  The veteran asserts that he 
suffers from increased "urinary frequency" as a result of 
his alleged inservice mercury exposure and prescribed Valium.  
While noting that an individual is competent to testify as to 
events within their physical perception, the Court has held 
that lay assertions of medical causation do not constitute 
competent evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 171, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995) citing Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  
Further, the Court has clarified that statements as to what 
the veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

Given his assigned military occupation, the Board finds the 
veteran's statements as to his mercury exposure to be 
credible.  However, his lay statements conveying that he has 
a chronic urinary tract disability secondary to such exposure 
do not constitute competent evidence as to the etiology of 
the claimed disability.  Further, the statements are belied 
by multiple physical examinations establishing that he has no 
current urological disabilities.  As the record lacks 
competent evidence establishing that the veteran has a 
chronic urinary tract disability, the Board concludes that 
the veteran's claim for service connection is not well-
grounded.  Accordingly, the instant claim is denied.  38 
U.S.C.A. § 5107 (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).  


II.  Sterility

The veteran's service medical records make no reference to 
sterility.  At his January 1975 physical examination for 
service separation, the veteran was found to exhibit a normal 
genitourinary system.  His service clinical documentation 
does reflect that he underwent several X-ray studies of the 
hip and pelvic areas secondary to his complaints of left hip 
pain.  

At the October 1981 VA examination for compensation purposes, 
the veteran complained of "having some sexual problems" 
associated with his gastrointestinal complaints.  He 
clarified that he experienced progressive "failure in 
erection during intercourse" and "embarrassing frequent 
premature ejaculation."  He wondered if his sexual 
complaints were related to his hip problems.  Impressions of 
"failure erection and premature ejaculation" were advanced. 

In his February 1992 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he 
experienced "permanent sterility 8 June 1973."  In a 
January 1993 written statement, the veteran related that:

I was X-rayed at [the] 5th General 
Hospital in 1973.  It was of my hip and 
back areas.  No lead protector was ever 
used.  I now suffer from many ailments 
due to this exposure.  It has been 
misdiagnosed and unrecognized by VA 
doctors in VA hospitals.  Blood samples 
(levels), pH levels, skin condition, and 
the fact that I am 44 years of age and 
have no children, when all of my sisters 
and brothers have them, is rather hard to 
take.  (Emphasis in the original.)  

In a May 1993 written statement, the veteran conveyed that:

Evidence of my being sterile may be found 
in the fact that my urine pH has 
registered in the 5 range for nearly 20 
years.  ...  I first notice[d] sterility 
when [a] girlfriend of 6 years suddenly 
broke off relationship with no 
explanation  offered.  So now I am 45 and 
25 girlfriends later, I am still without 
a child who could call me Dad.  Not a 
one.  (Emphasis in the original).  

At an April 1993 VA examination for compensation purposes, 
the veteran complained of infertility, an inability to 
impregnate his sexual partners, and/or genetic damage.  He 
reported that he had researched the subject and determined 
that he was sterile as a result of inservice X-ray studies 
conducted without "protection."  He clarified that he had 
"at least twenty-five sustained relationships with women" 
which he ended as the women were unable to bear his children.  
He denied having a "fertility work-up."  The general 
medical examiner advanced an impression of "radiation 
exposure producing ... infertility ... not substantiated."  The 
psychiatric examiner diagnosed the veteran with chronic 
paranoid-type schizophrenia and "concern about being sterile 
and not having children."  

In his May 1994 notice of disagreement, the veteran indicated 
that he underwent X-ray studies during active service in 
January 1974 which "served no purpose other than to 
irradiate my genital[s] to the extent of making me sterile."  
A June 1994 VA treatment record states that the veteran 
complained of impotence and requested a genitourinary 
evaluation.  A February 1995 VA urology treatment record 
conveys that the veteran complained of his inability to 
father a child.  The treating VA medical personnel noted that 
the veteran had not tried to have children with his current 
companion.  Additionally, the woman had not been evaluated.  
The physician noted that the veteran was scheduled to undergo 
a contemporaneous semen analysis.  On an annotated copy of 
the VA treatment record, the veteran denied having ever 
stated that he had not tried to have a child with his current 
companion.  

In a June 1996 written statement, the veteran related that:

The question of whether I am sterile or 
whether I'm not begs for an answer, 
because the sample that I supplied read 
O.K., I asked one of the specialist[s] 
about my ACD and he said perhaps this may 
have something to do with my being unable 
to impregnate a mate.  I see his 
statement nowhere in my records!  And 
they also put that I never tried to have 
children.  That is a vulgarious (sic) 
lie!  I never said such a thing so why 
would someone put things like that in my 
record.  Not only were my genitals 
exposed to X-rays 1973-1975[,] there is 
further exposure at the [Jackson, Lake 
City, and Biloxi VA Medical Centers] as 
various pictures have been taken and 
retaken.  (Emphasis in the original.)  

In a November 1997 written statement, the veteran advanced 
that:

Take for instance when I went in for my 
[VA examination for compensation 
purposes] Dr. W- ordered multiple X-rays.  
These were done without any kind of 
protection as I requested.  Technician 
claimed that doses were so low it 
wouldn't matter.  I know that is a lie.  
During [the] test to see if I was able to 
father kids, good wrote (sic) that I have 
never tried to have any, maybe not with 
her, but I have tried with numerous 
girlfriends, who were not on the pill or 
anything else.  So that was a lie.  

The veteran asserts principally on appeal that he is sterile 
and/or otherwise unable to father a child secondary to his 
inservice and post-service X-ray studies.  The clinical 
record is devoid of objective findings establishing 
sterility.  The veteran was apparently afforded a VA semen 
analysis in February 1995.  The results of that evaluation 
are not of record.  However, the veteran has conceded that 
the semen analysis "read O.K."  The Board observes that 
sterility was not objectively shown during active service or 
at any time thereafter.  In the absence of evidence of 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Indeed, the veteran's claim is supported solely by the 
accredited representative's statements and his own testimony 
and statements on appeal.  The Court has held that lay 
assertions of medical causation do not constitute competent 
evidence to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Further, the Court has clarified 
that statements as to what the veteran may have been told by 
a physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, such statements may not be considered as competent 
evidence.  

As the record lacks competent evidence establishing that the 
veteran currently exhibits sterility, the Board concludes 
that the veteran's claim for service connection is not 
well-grounded.  The record also lacks competent evidence of 
sterility during service and continuity of such disability 
following service separation.  There is no medical evidence 
of a nexus to service.  Stated differently, in this case, all 
evidentiary elements required for a well-grounded claim are 
missing.  Accordingly, the instant claim is denied.  38 
U.S.C.A. § 5107 (West 1991).  
The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).  


III.  Tinnitus

The veteran's service medical records make no reference to 
tinnitus.  At his January 1975 physical examination for 
service separation, the veteran was reported to exhibit 
normal ears and audiometric findings.  

In his April 1992 informal claim for service connection, the 
veteran advanced that he experienced "a problem of hearing 
noises in the ear" which he attributed to his inservice 
mercury exposure.  At the April 1993 VA examination for 
compensation purposes, the veteran reported "an isolated 
episode of bilateral tinnitus occurring one year ago."  He 
denied experiencing "any significant noise exposure" or 
tinnitus while in the Army."  

In a June 1996 written statement, the veteran stated that 
"my claim for a hearing problem (tinnitus) is well founded 
because my true condition was never diagnosed until recently 
and I do mean recently such as what you will see with this 
letter and then you too will realize that spurs and 
osteophytes don't just develop overnight."  

The veteran asserts on appeal that he manifested tinnitus as 
the result of his alleged inservice mercury exposure.  The 
service medical records and post-service clinical 
documentation do not establish that the veteran had been 
diagnosed with chronic tinnitus at any time.  While he 
clarified at the October 1995 hearing before the undersigned 
Member of the Board that he sought service connection for 
tinnitus, the veteran acknowledged at the April 1993 VA 
examination for compensation purposes that he had not 
experienced tinnitus during active service and had 
experienced only a single episode of tinnitus following 
service separation.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran's claim is supported solely by the accredited 
representative's statements and his own testimony and 
statements on appeal.  The Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  As the record lacks competent evidence 
establishing that the veteran currently exhibits chronic 
tinnitus, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  Accordingly, the 
instant claim is denied.  38 U.S.C.A. § 5107 (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).  


IV.  Chronic Acquired Eye Disorder 

At his August 1971 physical examination for service entrance, 
the veteran reported that he wore glasses.  On examination, 
he exhibited "def[ective] dis[tance and] near vis[ion]."  A 
July 1974 treatment entry notes that the veteran complained 
of left eye irritation upon awakening.  On examination, he 
exhibited slightly hyperemic left conjunctiva and slightly 
injected sclera.  An impression of mild conjunctivitis was 
advanced.  An October 1974 treatment record shows that the 
veteran complained of eye itching and irritation of one to 
two days' duration.  He was reported to work in the dental 
clinic where he was exposed to dust and water.  A 
contemporaneous examination was noted to be within normal 
limits with no evidence of infection or discharge.  An 
impression of mild conjunctivitis was advanced.  At his 
January 1975 physical examination for service separation, the 
veteran was found to exhibit normal eyes and corrected visual 
acuity of 20/20, bilaterally.  

A December 1990 VA treatment record notes that the veteran 
complained of a change in his left eye vision and floaters.  
An impression of a "visual disturbance" was advanced.  A 
December 1990 VA ophthalmological evaluation notes that the 
veteran complained of floaters.  On examination, the veteran 
exhibited errors of refraction and thin peripheral retinas.  
Impressions of high myopia and left eye posterior vitreous 
detachment (PVD) were advanced.  A March 1991 VA 
ophthalmological evaluation indicates that the veteran 
complained of worsening vision vitrial (sic) floaters, and 
dry eyes.  He was noted to have a history of left eye PVD.  
The VA physician advanced impressions of left eye PVD and 
myopia.  

In his May 1991 informal claim for service connection, the 
veteran advanced that he experienced "floaters" secondary 
to his inservice mercury exposure.  At the July 1991 VA 
examination for compensation purposes, the veteran complained 
of blurred vision and "being aware of floaters in his eyes 
for years."  He reported that he had severe myopia and 
marked difficulty seeing without his glasses.  At an August 
1991 VA ophthalmological examination for compensation 
purposes, the veteran complained of nearsightedness, 
floaters, and eyelid twitching.  The veteran's history of 
conjunctivitis was noted.  An impression of high myopia was 
advanced.  

A January 1992 VA treatment record reports that the veteran 
complained of floaters.  He presented a history of 
uveitis/iritis and untreated increased eye pressure.  An 
impression of "[ruleout] glaucoma" was advanced. 

In his March 1992 substantive appeal, the veteran advanced 
that his complaints of blurred vision with floaters and 
myopia were misdiagnosed.  He stated that "myopia is not 
supposed to advance, mine has from 1973-1992."  He averred 
that VA ophthalmologists had refused to treat his complaints 
of dry eyes.  

An undated VA ophthalmological evaluation reflects that an 
impression of high myopia was again advanced.  A March 1992 
VA rheumatologic evaluation conveys that the veteran reported 
an inservice episode of a 103 degree fever and iritis.  He 
clarified that his conjunctivitis/uveitis had reoccurred on 
at least four occasions since 1973.  A March 1992 VA 
ophthalmologic evaluation conveys that the veteran complained 
of left eye PVD and floaters.  He reported having "no 
lights."  On examination, the veteran exhibited an area of 
degeneration on the right eye.  

At the April 1993 VA examination for compensation purposes, 
the veteran complained of "a diminution of his uncorrected 
vision" which he attributed to his inservice conjunctivitis.  
On examination, the veteran exhibited normal visual fields on 
confrontation and normal corrected visual acuity.  An 
impression of "radiation exposure producing ... a progression 
of myopia-not substantiated" was advanced.  

An April 1994 VA ophthalmological evaluation indicates that 
the veteran complained of dry eyes.  The diagnostic 
impression is illegible.  An April 1995 VA ophthalmological 
evaluation notes that the veteran complained of dry eyes and 
twitching eyelids.  On examination, the veteran exhibited 
errors of refraction and quiet conjunctiva.  An impression of 
stable Reiter's syndrome was advanced.  

At the October 1995 hearing before the undersigned Member of 
the Board, the veteran testified that he had experienced 
visual floaters during active service.  He stated that his 
preexisting myopia had increased in severity during active 
service.  The local accredited representative advanced that 
the veteran's inservice visual disturbances were precipitated 
by his inservice mercury exposure.  

In a June 1996 written statement, the veteran indicated that:

Please note my eye exam at [the Biloxi, 
Mississippi, VA Medical Center] where 
floaters were noticed in both eyes, both 
myopic, but more floaters in [the] left 
eye.  You'll also note in [the] report 
that there are pigments in the anterior 
area.  According to the information on 
mercury in the dental environment, this 
is a true indication that there has been 
some contact with mercury in the work 
environment and that none of this was 
even considered upon my release from 
service nor was the amount of radiation 
exposure.  Myopia is not suppose to 
worsen.  Why has mine worsened?  

At the May 1997 VA examination for compensation purposes, the 
veteran reported "visual difficulties requiring that he wear 
glasses."  He denied a history of any other eye problems.  
The examiner addressed the veteran's reported history and 
commented that:

However, he was previously seen by me on 
March 11, 1992, in consultation, and, at 
that time, he gave a history of iritis or 
uveitis on three or four occasions, the 
first being in 1973 and three or four 
occasions subsequent to that during which 
episodes he was treated with Decadron for 
his eye problems.  As I said, he denies 
such eye problems today.  

The October 1998 VHA opinion notes that the VA physician had 
thoroughly examined the clinical record.  He related that:

[The veteran] was also seen on 5/31/73 
complaining of blurred distant vision, 
but the examination in the eye clinic 
specifically says external exam and 
ophthalmoscopic exams were negative and 
symptoms were due to refractive error.  ...  
On 10/31/74[,] he was seen for eye 
irritation attributed to dust exposure 
with negative objective findings.  ...  He 
was then examined on 1/8/75 with no 
positive findings and deemed qualified 
for separation.  ...  The [veteran's] 
ocular findings were inconsistent and 
certainly did not include evidence of 
iritis.  

The veteran's service medical records establish that he 
exhibited defective near and distance vision for which he 
wore glasses upon physical examination for service entrance; 
was subsequently prescribed new corrective lenses for his 
bilateral myopia; and was treated for two episodes of 
conjunctivitis related to dust irritation.  Following service 
separation, the veteran was repeatedly diagnosed with high 
myopia and PVD.  The veteran advanced a subjective history of 
recurrent conjunctivitis and iritis to his treating 
physician.  This subjective history is not substantiated by 
the clinical record.  

The veteran asserts on appeal that he incurred a chronic 
acquired eye disability and an atypical progression of his 
myopia during active service as a result of his mercury 
exposure.  The Board observes that disability compensation 
may not be awarded for refractive errors.  38 C.F.R. 
§§ 3.303(c), 4.9 (1998).  

While the veteran was treated for conjunctivitis during 
service, the report of his January 1975 physical examination 
for service separation noted no acquired eye abnormalities.  
Such findings are consistent with a determination that the 
veteran's inservice conjunctivitis resolved itself without 
chronic residuals.  The veteran related to treating VA 
physicians that he experienced three to four episodes of 
conjunctivitis following service separation.  He appears to 
have retracted that portion of his subjective history at the 
May 1997 VA examination for compensation purposes.  

In reviewing a similar factual scenario, the Court has held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit requirement.  
Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (as to 
determination of whether evidence is 
"new and material" for purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 
8 Vet. App 406, 409 (1995).  

Therefore, the Board finds that the record contains no 
competent evidence establishing that the veteran currently 
has a chronic acquired eye disability due to service.  There 
is no competent evidence establishing an etiological 
relationship between the veteran's current PVD and his 
inservice conjunctivitis.  

The veteran's claim for service connection is supported 
solely by his accredited representative's statements and his 
own testimony and statements on appeal.  The Court has held 
that lay assertions of medical causation do not constitute 
competent evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Court has 
commented that, just as the BVA must point to a medical basis 
other than its own unsubstantiated opinion, the veteran 
cannot meet his initial burden by relying upon his own, or 
his representative's, opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  The veteran's 
opinion that he has a chronic acquired eye disability 
secondary to his alleged inservice mercury exposure is not 
competent and does not serve to establish a well-grounded 
claim.  In the absence of competent evidence establishing 
that a chronic acquired eye disability originated during 
active service, the Board concludes that the veteran's claim 
for service connection is not well-grounded.  Accordingly, 
the veteran's claim for service connection is denied.  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).  


V.  Arthritis of the Hips

A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  There is evidence of inservice and post-service 
complaints and at least one opinion which may link a 
post-service diagnosis to his inservice complaints.  Although 
weak, this evidence appears to establish a well-grounded 
claim.  

The veteran's service medical records indicate that he 
complained of left hip and thigh pain.  Army clinical 
documentation dated in May 1973 reports that the veteran 
complained of left hip and left upper thigh pain.  
Contemporaneous X-ray studies of the pelvic region were 
reported to be normal.  An impression of a sprain was 
advanced.  Clinical documentation dated in June 1973 states 
that the veteran again complained of left hip pain.  Treating 
Army medical personnel observed a full range of motion of the 
left hip and noted "no disease found."  An impression of 
"hip pain l[eft] -etiology unknown" was advanced.  A 
January 1974 orthopedic evaluation relates that the veteran 
complained of non-radiating left hip pain of two weeks' 
duration which was so severe as to almost prevent him from 
getting out of bed in the morning.  On examination, the 
veteran exhibited a normal gait and full range of motion of 
the right and left hips with slight buttock pain and 
tenderness on internal rotation of the left hip.  
Contemporaneous X-ray studies of the hips were reported to be 
"negative."  An impression of a "strain of origin of 
l[eft] gluteus maximus" muscle was advanced.  The veteran 
was prescribed Valium and aspirin.  An April 1974 orthopedic 
evaluation conveys that the veteran complained of left 
buttock and left upper thigh pain of approximately six 
months' duration.  On examination, the veteran exhibited a 
full and "pain-free" range of motion of the hips.  
Contemporaneous X-ray studies of the hips were reported to be 
negative.  Treating Army medical personnel stated that "no 
ortho[pedic] disease found."  At his January 1975 physical 
examination for service separation, the veteran exhibited 
normal lower extremities.  

In his November 1978 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that 
service connection was warranted for "right + left side 
arthritis."  He reported that he had been treated for 
arthritis at the 5th Army General Hospital in Germany during 
1974 and 1975.  

At a January 1980 VA examination for compensation purposes, 
the veteran complained of episodic bilateral hip pain which 
occurred at least twice a year.  Contemporaneous X-ray 
studies of the left hip and pelvis were negative.  The VA 
examiner stated "diagnosis of arthritis not established."  

In his June 1980 notice of disagreement, the veteran advanced 
that the RO had failed to consider his "work with mercury as 
a dental assistant (untrained)" and "one captain who said I 
was malingering when I complained of excruciating pain in my 
hip and back in 1973-1974 while in Ludwicksburg, Germany."  
At a March 1981 hearing before a panel of the Board, the 
veteran testified that he was accused of malingering when he 
sought inservice treatment for his hip complaints.  He stated 
that his military duties as an untrained dental assistant 
exposed him to mercury compounds and such exposure 
precipitated his excruciating hip pain.  He denied having 
been diagnosed with arthritis during active service.  The 
veteran did not believe that he had arthritis.  

At the October 1981 VA examination for compensation purposes, 
the veteran complained of bilateral hip pain.  On 
examination, he exhibited a range of motion of the hips of 0 
to 135 degrees "with no protest, crepitus, or discomfort."  
Contemporaneous X-ray studies of the hips and the pelvis 
revealed "no demonstrable evidence of abnormalities."  An 
impression of a "history of arthritis hips, bilateral" was 
advanced.  

In his December 1988 informal claim for service connection, 
the veteran advanced that his hip disability was precipitated 
by his inservice mercury exposure while an untrained dental 
assistant between 1972 and 1975.  In support of his claim, he 
submitted a medical article which conveys that accidental 
mercury spillage and excess mercury vapor levels had been 
identified in up to 10 percent of dental offices.  The 
article states further that joint pain is a sign of mercury 
poisoning.  

VA clinical documentation dated in January 1991 indicates 
that the veteran complained of excruciating bilateral hip 
pain since 1973.  He attributed his complaints to his 
inservice mercury exposure.  A January 1991 VA social work 
assessment conveys that the veteran had a history of 
arthritis in the hips.  

In his May 1991 informal claim for service connection, the 
veteran advanced that he had "arthritis of the hip and thigh 
areas (left [and] right)."  He believed that the claimed 
disorder was the result of his inservice mercury exposure and 
prescribed Valium.  In a May 1991 written statement, the 
veteran reiterated that he had been exposed to mercury during 
active service while performing his duties as a dental 
assistant.  The veteran recalled that he began to experience 
hip and thigh pain shortly after his initial mercury 
exposure.  Treating military medical personnel had prescribed 
Valium for his complaints of pain.   

At the July 1991 VA examination for compensation purposes, 
the veteran exhibited a "full range of painless motion of 
all the major joints."  In his November 1991 document 
entitled "Mercury Exposure in the Dental Environment: A Real 
Case Scenario," the veteran advanced that his current 
bilateral hip disability was precipitated by his inservice 
mercury exposure and prescribed Valium.  He averred that his 
service medical records had been tampered with or otherwise 
altered.  

A December 10, 1991 VA treatment record reflects that the 
veteran complained of occasional hip pain with associated 
difficulty walking over the preceding twenty years.  The 
treating VA physician commented that there was "no evidence 
of mercurial poisoning."  A December 19, 1991 indicates that 
the veteran was found to be "rigid in thinking about having 
something wrong [with both] hips [secondary] mercury 
poisoning [secondary to] service while he was a dental 
tech[nician]."  An impression of "[ruleout] Reiter's 
syndrome" was advanced.  A February 1992 VA urine test 
revealed non-elevated lead levels.  A March 1992 VA treatment 
record notes that the veteran exhibited mild hip pain 
associated with movement of the joint.  Diagnostic tests for 
heavy metal exposure were reported to be within normal 
limits.  A March 1992 VA X-ray study of the hips revealed 
mild degenerative changes in the hips.  An impression of 
degenerative joint disease was advanced.  

In a March 1992 written statement, the veteran indicated 
that:

Please note that [the VA examination] in 
1980 was not consistent with a 
comprehensive search for heavy metals in 
my body as can be seen from looking at 
the data from [the] last physical 
exam[ination] in Lake City VA (sic).  
Please note, too, that I am almost 20 
years removed from heavy metals 
environment (sic).  The human body, 
through mostly defecation, urination, and 
sweating, rid itself (sic) of some heavy 
metals.  
If you will look at the figures that are 
that (sic) looks at the measure of heavy 
metal in my system that these figure 
(sic) look most interesting.  Although 
they looks (sic) low in comparison to the 
reference range, they do not account for 
the deterioation (sic) of various 
muscle/skeletal areas, based on results 
of test (sic).  It stands to reason, 
according to the doctors at [the Lake 
City VA Medical Center] and with most 
recent rheumatology consult that my 
health problems and disabilities are 
consistent with exposure to heavy metals 
in the dental environment with the 
problems starting initially with my 
hospitalization at [the] 5th General 
Hospital, June 8, 1973 for three days 
with an unexplained fever, an inability 
to walk due to excruciating pain in hips 
and back and my not being able to 
understand what was wrong with me.  

In a March 1992 written statement, the veteran advanced that 
"mercury has a latent period in attacking the immune system, 
the [central nervous system], and the joints."  In his March 
1992 substantive appeal, the veteran advanced that his hip 
symptoms had been misdiagnosed by Army and VA physicians.  

At the April 1993 VA examination for compensation purposes, 
the veteran complained of intermittent bilateral hip pain 
since 1973.  The veteran reported that he had been diagnosed 
with Reiter's syndrome.  The veteran was diagnosed with 
Reiter's syndrome by history.  

In a September 1994 written statement, the veteran conveyed 
that he was not found to have a chronic bilateral hip 
disorder during active service due to his treating Army 
physicians' failure to properly examine him.  He reiterated 
that his inservice and post-service clinical records had been 
tampered with or otherwise altered.  

At the October 1995 hearing before the undersigned Member of 
the Board, the veteran reiterated that he sustained inservice 
heavy metal poisoning secondary to his military duties as a 
dental technician.  He testified that he initially 
experienced excruciating hip pain following his heavy metal 
exposure and was prescribed Valium by treating Army medical 
personnel.  The veteran clarified that he was initially 
diagnosed with degenerative joint disease of the hips by VA 
physicians in 1991.  
At the May 1997 VA examination for compensation purposes, the 
examiner noted the veteran's inservice history of bilateral 
hip pain of unknown etiology.  The examiner commented that:

This patient does not now meet the 
criteria either for Reiter's syndrome or 
for rheumatoid arthritis nor does he 
appear to have any other systemic 
inflammatory process.  His history is 
inconsistent and confusing.  ...  However, 
as he has a totally normal joint 
examination now for practical purposes, I 
do not find that he has active Reiter's 
syndrome nor a disabling condition 
related to his joints.  

In a November 1997 written statement, the veteran advanced 
that he initially manifested chronic degenerative joint 
disease during active service.  The October 1998 VHA opinion 
conveys that: 

I would conclude that although he did not 
fulfill the criteria for a definite 
diagnosis, it is possible but not 
probable, that the appellant had a 
limited episode of reactive arthritis 
consistent with mild incomplete Reiter's 
syndrome in 1973-4 with urethritis and 
sacroiliitis as the only manifestations.  
However, his course since that time has 
been characterized entirely by highly 
inconsistent subjective symptoms and the 
absence of objective findings.  This 
course does not indicate an ongoing 
disease process related to this episode.  
More importantly, there is no evidence 
that this has resulted in any disability.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service medical records convey that repeated 
and apparently extensive orthopedic evaluations revealed no 
arthritic changes or other hip abnormalities.  The reports of 
VA examinations for compensation purposes conducted in 
January 1980 and October 1981 reflect that no hip 
abnormalities were identified.  The first objective clinical 
documentation of arthritis of the hips is dated in March 
1992, approximately seventeen years after service separation.  
While not specifically addressing the etiology of the 
veteran's arthritis of the hips, treating VA medical 
personnel diagnosed the veteran with Reiter's syndrome based 
upon at least a tacit finding of arthritis during service.  
Although this logic must be accepted at the well-grounded 
stage, the Board notes that the assumptions must be balanced 
against the entire record when addressing the veteran's claim 
on the merits.  The report of the May 1997 VA examination for 
compensation purposes and the October 1998 VHA opinion 
advance that the veteran did not have chronic Reiter's 
syndrome.  In the absence of objective evidence of arthritis 
of the hips during service or within one year of service 
separation, the Board finds the opinion of the VA examiner at 
the May 1997 VA examination for compensation purposes and the 
VHA opinion that a chronic arthritic disorder did not become 
manifest during active service to be more persuasive than the 
tacit findings of arthritis underpinning the diagnosis of 
Reiter's syndrome.  

The veteran advances on appeal that the claimed disability 
was manifested as the result of his alleged inservice heavy 
metal exposure/poisoning.  The record is devoid of any 
competent evidence establishing any etiological relationship 
between the veteran's alleged mercury exposure and his 
current arthritis of the hips.  The Court has held that while 
a lay witness may testify as to what he perceived with his 
own senses, he is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition or a specific diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran is 
competent to advance that he worked with mercury as an Army 
dental technician.  However, the Board finds that he is not 
competent to establish that such exposure precipitated his 
post-service arthritis of the hips.  

As arthritis of the hips was first clinically manifested many 
years after service separation and has not been objectively 
shown to have originated during active service, the Board 
concludes that service connection is not warranted.  The 
Board has reviewed all the evidence of record and the 
preponderance of the evidence is against the claim.  
The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The result is the 
same.  See Meyer v. Brown, 9 Vet. App. 425 (1996).  


VI.  Reiter's Syndrome

A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  

The veteran's service medical records do not refer to 
Reiter's syndrome.  As discussed above in reference to his 
claims of entitlement to service connection for a chronic 
urinary tract disability, a chronic acquired eye disability, 
and arthritis of the hips, the inservice clinical 
documentation does reflect that the veteran complained of 
dysuria; was treated for a urinary tract infection; was 
diagnosed with and treated for conjunctivitis; was seen for 
left hip complaints; and was found to have no orthopedic 
disability of the hips.  

A March 1992 VA rheumatology treatment record notes that the 
veteran reported a history of iritis; recurrent arthralgias 
following a 1973 acute infection with an associated 103 
degree fever; and recurrent conjunctivitis/uveitis.  The 
veteran was examined by Dr. W-, a VA physician.  On 
examination, the veteran exhibited buttock pain upon external 
rotation of the hips.  The remainder of the veteran's joints 
were found to be within normal limits.  An impression of 
"Reiter's syndrome, prob[able]" was advanced.  

In his March 1992 substantive appeal, the veteran conveyed 
that:

[V]arious blood work-ups have determined 
that I am suffering from Reiter's 
syndrome, as noted by my last exam in 
Jackson, M[ississippi] with Dr. W-, 
Rheumatology.  This is a far cry from me 
being suspected of malingering as noted 
in my medical records.  

An April 1992 VA treatment record relates that the veteran 
complained of bilateral heel, toe, and knee pain.  On 
examination, the veteran was reported to exhibit no change 
since the previous examination.  Contemporaneous X-ray 
studies revealed moderate sclerosis of the sacroiliac joints.  
An impression of Reiter's syndrome was advanced.  

In his April 1992 informal claim for service connection, the 
veteran stated that:

I have gathered from my own research on 
Reiters disease is that it is not your 
usual Afro-American ailment.  When it hit 
me in June 1973[,] I did not experience a 
rush to go to the bathroom and I did not 
experience any unusual discharges.   

An August 1992 VA treatment record shows that the veteran 
complained of occasional back and hip pain.  He reported that 
his pain was relieved by his prescribed Naprosyn.  On 
examination, the veteran was able to touch his toes without 
difficulty and exhibited no joint tenderness.  An impression 
of Reiter's syndrome was advanced.  

At the April 1993 VA examination for compensation purposes, 
the veteran complained of hip and back pain.  On general 
medical examination, the veteran exhibited atrophy of the 
left pectoralis major muscle and the thenar eminencies, 
bilaterally and "a full range of painless motion" of all 
major joints except for the hips which were slightly limited 
by pain.  A diagnosis of "Reiter's syndrome, by history" 
was advanced.  On psychiatric examination, the veteran 
complained of "having Reiter's disease and sterility because 
of X-ray exposure in the past."  

A June 1993 VA treatment record states that the veteran had 
"few complaints-very careful of joint activity [and] 
knowledgeable about his d[isease]."  An impression of 
"Reiter-stable" was advanced.  A March 1994 VA treatment 
record conveys that the veteran complained of arthritic pain 
of the entire spine, and left arm weakness.  He reported that 
"Reiter['s syndrome] was [diagnosed in] 1973 while on active 
duty."  On examination, the veteran exhibited no iritis.  A 
diagnostic impression of "Reiter's [syndrome] by [history]" 
was advanced.  An April 1994 VA treatment record indicates 
that the veteran presented a history of Reiter's syndrome 
with arthritic manifestations, recurrent conjunctivitis, and 
no urethritis.  An impression of "generalized arthritic 
manifestation or questionable Reiter['s syndrome" was 
advanced.  

In his May 1994 notice of disagreement, the veteran asserted 
that he was diagnosed, but not treated during active service 
for a disability currently classified as Reiter's syndrome.  
In an April 1995 written statement, the veteran advanced 
that:

I believe that we are being given the run 
around, unnecessarily, in that when I 
mentioned to Mr. R- and Dr. S- of the 
Biloxi, VA that Dr. W- of the Department 
of Rheumatology at Jackson, VA had 
diagnosed me with Reiter's [syndrome,] 
they both that (sic) it quite obvious 
[sic] to them that I should be 
compensated for this very debilitating 
condition/disease/syndrome, because 
military doctors were unprepared to 
render a proper diagnosis as they were 
treating me.  Pleasse (sic) note that I 
was prescribed Valium for this condition.  
Valium is a depressant of the [central 
nervous system] which compounds certain 
conditions and makes them worse, 
according to Valium experts.  (Emphasis 
in the original.)

In an undated letter to the Dr. W-, the veteran stated that:

Reiter['s syndrome] is fully involved in 
my case.  It has moved to [the] medulla 
obbligato area of the skull and it is in 
the spine, upper and lower.  

An April 1996 VA treatment record reflects that the veteran 
exhibited "Reiter['s syndrome] which is stable."  VA 
clinical documentation dated in July 1996 states that the 
veteran was being treated for Reiter's syndrome.  A July 1996 
written statement from Harry J. Schmidt, Jr., M.D., relates 
that he had examined the veteran.  The doctor reported that 
the veteran's military and VA medical records revealed that 
he had been diagnosed with Reiter's syndrome in 1974.  Dr. 
Schmidt stated that the veteran exhibited radiological 
evidence of "spondylotic (sic) changes and degenerative 
joint changes" of the cervical and thoracic spinal segments 
compatible with Reiter's syndrome."   

The May 1997 VA examination for compensation purposes was 
conducted by Dr. W-.  The doctor reported that:

This patient does not now meet the 
criteria either for Reiter's syndrome or 
for rheumatoid arthritis nor does he 
appear to have any other systemic 
inflammatory process.  His history is 
inconsistent and confusing.  ...  However, 
as he has a totally normal joint 
examination now for practical purposes, I 
do not find that he has active Reiter's 
syndrome nor a disabling condition 
related to his joints.  

Plan: X-ray cervical, thoracic, 
lumbosacral spine and sacroiliac joints.  
I will review these films, and, if they 
are typical of a seronegative 
spondyloarthropathy, I think that the 
diagnosis [of] Reiter's syndrome in the 
past is warranted.  If this is the case, 
given his complaints during service, this 
Reiter's syndrome is probably 
service-connected.  However, as he has a 
totally normal joint exam[ination] now 
for practical purposes, I do not find 
that he has active Reiter's syndrome nor 
that he has a disabling condition related 
to his joints.  

The October 1998 VHA opinion conveys that the veteran's 
service medical records had been reviewed.  The doctor noted 
the veteran's inservice complaints of hip pain, dysuria, 
blurred visions, and eye irritation.  He commented that:

[The veteran] was then examined on 1/8/75 
with no positive findings and then deemed 
qualified for separation.  

The next available record is that of 
request for [VA examination for 
compensation purposes] in 1979 because of 
hip pain followed by an examination in 
January 1980 again with negative 
findings.  This indicates no reoccurrence 
of symptoms within the year following 
service separation.  A potentially 
significant observation was made by Dr. 
W- at the Jackson, [Mississippi VA 
Medical Center] in March 1992 with an 
impression of "probable Reiter's 
syndrome."  This, however, is entirely 
negated by the examination of Dr. W- on 
5/14/97 from which he concluded that his 
diagnosis in 1992 was based substantially 
upon the veteran's oral history and that 
this was not consistent with the service 
medical records.  He further concluded 
that he "does not now meet the criteria 
for either Reiter's syndrome or for 
rheumatoid arthritis nor does he appear 
to have any other systemic inflammatory 
process."  He also concluded that he has 
no disabling condition related to his 
joints.  The letter from Dr. Harry J. 
Schmidt, Jr., in 1996 also reports 
subjective findings and no objective data 
to warrant a current diagnosis of joint 
disability.  

The diagnosis of Reiter's syndrome is 
based on three clinical findings of a 
systemic inflammatory disorder, e.g., 
urethritis, arthritis and conjunctivitis 
or iritis.  These findings are usually 
preceded by an infection of the lower 
urinary tract or bowel and the disease is 
considered to be a systemic reaction to 
the infecting organism(s) or their 
products.  The joints affected include 
the spine, especially the sacroiliac 
joints, joints of the lower extremities 
and tendon and soft tissue insertion into 
bones.  The clinical course is variable, 
but in the absence of an ongoing systemic 
inflammatory process is usually 
characterized by a limited episode with 
no long term disability.  This is 
especially true when there is only 
involvement of the sacroiliac and no or 
only a few other joints.  In the record 
of the appellant[,] there is a finding of 
urinary tract infection following the 
onset of hip pain, and at least the 
possibility that there was involvement of 
the sacroiliac joint since there was mild 
tenderness over that area on one 
examination.  The ocular findings were 
inconsistent and certainly did not 
include evidence of iritis.  The X-rays 
of Reiter's syndrome are characteristic 
and differ from the degenerative changes 
in the spine and sacroiliac joints which 
are described in this case.  I would 
conclude that although he did not fulfill 
the criteria for a definite diagnosis, it 
is possible but not probable that the 
appellant had a limited episode of 
reactive arthritis consistent with a mild 
incomplete Reiter's syndrome in 1973-4 
with urethritis and sacroiliitis as the 
only manifestations.  However, his course 
since that time has been characterized 
entirely by highly inconsistent 
subjective symptoms and the absence of 
objective findings.  This course does not 
indicate an ongoing disease process 
related to this episode.  More 
importantly, there is no evidence that 
this has resulted in any disability.  

The Board has conducted a careful longitudinal review of the 
record.  The clinical record is in conflict as to whether the 
veteran currently has Reiter's syndrome.  The veteran was 
initially diagnosed with Reiter's syndrome by Dr. W-. in 
March 1992, some seventeen years after service separation.  
Dr. Schmidt's July 1996 written statement conveys that the 
veteran was initially diagnosed with Reiter's syndrome in 
1974 and exhibited current radiological findings "compatible 
with Reiter's syndrome."  Both of these diagnoses were based 
upon the veteran's subjective history without a thorough 
review of his service medical records.  The report of the May 
1997 VA examination for compensation purposes conducted by 
Dr. W- acknowledges that his March 1992 diagnosis of Reiter's 
syndrome was based on the veteran's inaccurate subjective 
history.  Dr. W- concluded that the veteran did not have 
either "active Reiter's syndrome" or "a disabling 
condition related to his joints."  While conceding that it 
was "possible but not probable that the appellant had a 
limited episode of reactive arthritis consistent with a mild 
incomplete Reiter's syndrome in 1973-4 with urethritis and 
sacroiliitis as the only manifestations," the October 1998 
VHA opinion supports Dr. W-'s May 1997 opinion and concludes 
that the veteran neither has active Reiter's syndrome or any 
chronic residuals associated with his episode of mild 
incomplete Reiter's syndrome.  Given that Dr. W- has conceded 
that his diagnosis of Reiter's syndrome was based upon the 
veteran's inaccurate subjective history, the Board finds that 
Dr. W-'s May 1997 opinion and the VHA opinion to be more 
persuasive as to whether the veteran currently has the 
claimed disorder.  

The veteran has asserted on appeal that he incurred Reiter's 
syndrome secondary to his alleged inservice mercury, X-ray 
exposure and/or the Valium prescribed by his treating VA 
physicians.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board notes that the clinical record is devoid of competent 
evidence supporting the veteran's contentions.  Therefore, 
the Board concludes that service connection is not warranted 
for Reiter's syndrome.  


ORDER

Service connection for a chronic urinary tract disability is 
denied.  Service connection for sterility is denied.  Service 
connection for tinnitus is denied.  Service connection for a 
chronic acquired eye disability is denied.  Service 
connection for arthritis of the hips is denied.  Service 
connection for chronic Reiter's syndrome is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

